[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                     FILED
                                                             U.S. COURT OF APPEALS
                                No. 10-13254                   ELEVENTH CIRCUIT
                            Non-Argument Calendar                  MARCH 4, 2011
                          ________________________                  JOHN LEY
                                                                     CLERK
                     D.C. Docket No. 1:97-cr-00018-WLS-2

UNITED STATES OF AMERICA,

                                                  lllllllllllllllllllllPlaintiff-Appellee,

                                     versus

JAMES BRADSHAW,

                                              lllllllllllllllllllllDefendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (March 4, 2011)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      James Bradshaw appeals his 24-month sentence imposed upon revocation of

supervised release pursuant to 18 U.S.C. § 3583(e)(3). On appeal, Bradshaw argues
that: (1) the district court plainly erred when it failed to inquire whether Bradshaw

had read and discussed his revocation report with counsel; and (2) his sentence was

unreasonable. After careful review, we affirm.

       When a party raises a sentencing challenge for the first time on appeal, we

review only for plain error. United States v. Beckles, 565 F.3d 832, 842 (11th Cir.),

cert. denied, 130 S.Ct. 272 (2009). When reviewing for plain error, we will reverse

only if the defendant meets his burden of proving that: (1) there is an error; (2) the

error is plain or obvious; (3) the error affects the defendant’s substantial rights; and

(4) the error seriously affects the fairness, integrity, or public reputation of a judicial

proceeding. Id. We review for reasonableness the ultimate sentence a district court

imposes upon revocation of supervised release. United States v. Sweeting, 437 F.3d

1105, 1106-07 (11th Cir. 2006).

       First, we are unpersuaded by Bradshaw’s claim that the district court plainly

erred when it failed to inquire whether Bradshaw had read and discussed his

revocation report with counsel. The rules governing revocations of supervised

release are found in Fed.R.Crim.P. 32.1, and provide that a defendant in such

proceedings is entitled to:

       (A) written notice of the alleged violation;

       (B) disclosure of the evidence against the person;

                                            2
      (C) an opportunity to appear, present evidence, and question any adverse
      witness unless the court determines that the interest of justice does not require
      the witness to appear;

      (D) notice of the person’s right to retain counsel or to request that counsel be
      appointed if the person cannot obtain counsel; and

      (E) an opportunity to make a statement and present any information in
      mitigation.

Fed.R.Crim.P. 32.1(b)(2). Rule 32.1 is silent on whether the court must ensure that

the defendant has read and discussed the revocation report with counsel. See

Fed.R.Crim.P. 32.1. However, Rule 32, Sentencing and Judgment -- upon which

Bradshaw relies -- provides that, at sentencing, the court “must verify that the

defendant and the defendant’s attorney have read and discussed the presentence

report and any addendum to the report.” Fed.R.Crim.P. 32(i)(1)(A).

      Applying plain error review here -- since, as Bradshaw concedes, he did not

object in the district court to this claim -- we conclude that the court did not violate

Fed.R.Crim.P. 32(i)(1)(A) when it failed sua sponte to ask whether Bradshaw had

read and discussed the revocation report with counsel. As an initial matter, in United

States v. Frazier, we held that Rule 32.1 did not incorporate additional provisions

from Rule 32, including the right to allocute. 283 F.3d 1242, 1244 (11th Cir. 2002),

opinion vacated and appeal dismissed, 324 F.3d 1224 (11th Cir. 2003) (granting

defendant’s motion to dismiss appeal in light of sentence completion). In United

                                           3
States v. Caruth, we recognized that “Rule 32.1(b)(2)(E) was subsequently amended

to address this gap in the rule by explicitly recognizing the right to allocution at Rule

32.1(b)(2) revocation hearings.” 528 F.3d 845, 846 (11th Cir. 2008) (quotations and

brackets omitted). Thus, we recognized that Rule 32 provisions can be incorporated

into Rule 32.1 via amendments to the text of Rule 32.1. See id. Nevertheless, there

has been no amendment to Rule 32.1 that requires the court to ask whether the

defendant had read and discussed the revocation report with counsel, and as a result,

the district court did not plainly err in failing sua sponte to inquire with Bradshaw.

      But even if the court had erred in failing to inquire, it was not plain error

because Bradshaw has not shown that it affected his substantial rights. To show an

error affected his substantial rights, Bradshaw must demonstrate that, but for the

error, there was a reasonable probability of a different result at sentencing. See

United States v. Underwood, 446 F.3d 1340, 1343-44 (11th Cir. 2006). Although the

court sentenced Bradshaw above the guideline range, the court acknowledged that the

sentence was outside the range, and Bradshaw has not shown that an inquiry into

whether he read the revocation report would have resulted in a different sentence.

      We also reject Bradshaw’s argument that his sentence was unreasonable

because the court focused too much on his previous supervised release violations,

failed to weigh the nature and circumstances of the offense and Bradshaw’s history

                                           4
and characteristics, failed to take into account his substance abuse problems, ignored

the fact that drug addiction is a factor routinely warranting consideration as a basis

for a downward variance at sentencing, and failed to consider that a more lenient

sentence would have adequately protected society. In reviewing sentences for

reasonableness, we perform two steps. United States v. Pugh, 515 F.3d 1179, 1190

(11th Cir. 2008). First, we must “‘ensure that the district court committed no

significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the §

3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence -- including an explanation for any deviation

from the Guidelines range.’” Id. (quoting Gall v. United States, 552 U.S. 38, 51

(2007)).1 The district court need not discuss each § 3553(a) factor. United States v.

Talley, 431 F.3d 784, 786 (11th Cir. 2005). Rather, “[t]he sentencing judge should

set forth enough to satisfy the appellate court that he has considered the parties’




1
        Under 18 U.S.C.A. § 3583(e), a district court may consider the following § 3553(a) factors
in revoking a term of supervised release: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to afford adequate
deterrence; (3) the need to protect the public; (4) the need to provide the defendant with educational
or vocational training or medical care; (5) the Sentencing Guidelines range; (6) the pertinent policy
statements of the Sentencing Commission; (7) the need to avoid unwanted sentencing disparities;
and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C),
(a)(2)(D), and (a)(4)-(a)(7).

                                                  5
arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” Rita v. United States, 551 U.S. 338, 356. (2007)

      If we conclude that the district court did not procedurally err, we must consider

the “‘substantive reasonableness of the sentence imposed under an abuse-of-

discretion standard,’” based on the “‘totality of the circumstances.’” Pugh, 515 F.3d

at 1190 (quoting Gall, 552 U.S. at 51). This review is “deferential,” requiring us to

determine “whether the sentence imposed by the district court fails to achieve the

purposes of sentencing as stated in section 3553(a).” Talley, 431 F.3d at 788. The

weighing of § 3553(a) factors is within the court’s discretion, so long as the court has

made no clear error of judgment. See United States v. Irey, 612 F.3d 1160, 1189

(11th Cir. 2010) (en banc) (reviewing government appeal of downward variance),

petition for cert. filed, (U.S. Nov. 24, 2010) (No. 10-727). The burden is on the

defendant to show that the sentence was unreasonable in light of the record and the

§ 3553(a) factors. Talley, 431 F.3d at 788.

      Here, Bradshaw’s sentence was not procedurally nor substantively

unreasonable because, as the record shows, the district court properly weighed the

applicable 18 U.S.C. § 3553(a) factors, took into account Bradshaw’s history,

characteristics -- including the fact that Bradshaw was gainfully employed, in the

process of purchasing his own home, and involved in his son’s life -- and substance

                                           6
abuse problems, and applied the sentence, in part, to protect society from the

commission of further crimes by Bradshaw. As for Bradshaw’s claim that the court

focused too much on his prior violation of supervised release, the record shows, as

just described, that the court clearly considered the history and characteristics of

Bradshaw beyond his previous supervised release violation. The court also noted that

Bradshaw had been subject to more serious charges in the past, and was fortunate to

only face a supervised release revocation in this case. Additionally, the court

expressly stated that the sentence complied with the § 3553(a) factors and adequately

addressed the totality of the circumstances.

      As for Bradshaw’s argument that the court ignored the fact that drug addiction

is a factor routinely warranting consideration as a basis for a downward variance at

sentencing, Bradshaw fails to cite any binding caselaw in support of this argument.

Furthermore, the court did consider Bradshaw’s drug addiction in relation to his

sentence when it stated that a return to prison may break Bradshaw’s access to drugs

and give him an opportunity to receive substance abuse assistance from the Bureau

of Prisons.

      AFFIRMED.




                                         7